Case 1:17-bk-13478   Doc 49   Filed 09/09/21 Entered 09/09/21 10:51:14   Desc Main
                              Document     Page 1 of 7
Case 1:17-bk-13478   Doc 49   Filed 09/09/21 Entered 09/09/21 10:51:14   Desc Main
                              Document     Page 2 of 7
          Case 1:17-bk-13478                Doc 49        Filed 09/09/21 Entered 09/09/21 10:51:14                               Desc Main
                                                          Document     Page 3 of 7
                   323 FIFTH STREET                                                                                                 (800) 603-0836
                   EUREKA CA 95501                                                                           Para Español, Ext. 2660, 2643 o 2772
                                                                                                                 8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                                         Main Office NMLS #5985
                                                                                                                       Branch Office NMLS #9785




               FRANK RIORDAN
               4336 BEECH ST
               CINCINNATI OH 45212



Analysis Date: August 31, 2021                                                                                                                           Final
Property Address: 4336 BEECH STREET CINCINNATI, OH 45212                                                                               Loan:
                                      Annual Escrow Account Disclosure Statement
                                                   Account History

      This is a statement of actual activity in your escrow account from Feb 2021 to Sept 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information                   Current:      Effective Oct 01, 2021:                  Escrow Balance Calculation
 Principal & Interest Pmt:                  364.22                  364.22                   Due Date:                                       Sep 01, 2021
 Escrow Payment:                            270.69                  314.26                   Escrow Balance:                                      397.95
 Other Funds Payment:                          0.00                    0.00                  Anticipated Pmts to Escrow:                          270.69
 Assistance Payment (-):                       0.00                    0.00                  Anticipated Pmts from Escrow (-):                      0.00
 Reserve Acct Payment:                         0.00                    0.00                  Anticipated Escrow Balance:                          $668.64
  Total Payment:                              $634.91                    $678.48


                      Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date           Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                    Starting Balance                  0.00      (1,207.79)
      Feb 2021                          269.42                                  *                                     0.00        (938.37)
      Feb 2021                          269.42                                  *                                     0.00        (668.95)
      Apr 2021                          538.84                                  *                                     0.00        (130.11)
      Apr 2021                          269.42                                  *                                     0.00         139.31
      Apr 2021                          635.03                                  *   Escrow Only Payment               0.00         774.34
      Apr 2021                                                        156.28    *   Forced Place Insur                0.00         618.06
      May 2021                          270.69                                  *                                     0.00         888.75
      May 2021                                                         53.69    *   Forced Place Insur                0.00         835.06
      May 2021                                                        358.68    *   Escrow Disbursement               0.00         476.38
      Jun 2021                          263.52                                  *   Escrow Only Payment               0.00         739.90
      Jun 2021                          270.69                                  *                                     0.00       1,010.59
      Jun 2021                                                         53.55    *   Forced Place Insur                0.00         957.04
      Jun 2021                                                      1,100.47    *   County Tax                        0.00        (143.43)
      Jul 2021                          270.69                                  *                                     0.00         127.26
      Aug 2021                          270.69                                  *                                     0.00         397.95
                                                                                    Anticipated Transactions          0.00         397.95
      Sep 2021                      270.69                                                                                         668.64
                           $0.00 $3,599.10               $0.00     $1,722.67

      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
      our toll-free number.


                                                                                                                                             Page 1
LastCase
     year, we1:17-bk-13478          Doc from
                anticipated that payments 49 your
                                               Filed  09/09/21
                                                  account             Entered
                                                           would be made  during09/09/21     10:51:14
                                                                                 this period equaling 0.00. Desc
                                                                                                            Under Main
                                              Document            Page  4 of  7
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                  Page 2
          Case 1:17-bk-13478                Doc 49       Filed 09/09/21 Entered 09/09/21 10:51:14                             Desc Main
Analysis Date: August 31, 2021                                                                                                                    Final
                                                         Document     Page 5 of 7
Borrower: FRANK RIORDAN                                                                                                             Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                               668.64        1,438.99
      Oct 2021              282.16                                                                           950.80        1,721.15
      Nov 2021              282.16                                                                         1,232.96        2,003.31
      Dec 2021              282.16        1,185.00            Homeowners Policy                              330.12        1,100.47
      Jan 2022              282.16                                                                           612.28        1,382.63
      Feb 2022              282.16        1,100.47            County Tax                                    (206.03)         564.32
      Mar 2022              282.16                                                                            76.13          846.48
      Apr 2022              282.16                                                                           358.29        1,128.64
      May 2022              282.16                                                                           640.45        1,410.80
      Jun 2022              282.16        1,100.47            County Tax                                    (177.86)         592.49
      Jul 2022              282.16                                                                           104.30          874.65
      Aug 2022              282.16                                                                           386.46        1,156.81
      Sep 2022              282.16                                                                           668.62        1,438.97
                         $3,385.92       $3,385.94

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 564.32. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 564.32 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is 668.64. Your starting
      balance (escrow balance required) according to this analysis should be $1,438.99. This means you have a shortage of 770.35.
      This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
      deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
      months.

      We anticipate the total of your coming year bills to be 3,385.94. We divide that amount by the number of payments expected during
      the coming year to obtain your escrow payment.




                                                                                                                                         Page 3
          Case 1:17-bk-13478             Doc 49      Filed 09/09/21 Entered 09/09/21 10:51:14                      Desc Main
Analysis Date: August 31, 2021                                                                                                         Final
                                                     Document     Page 6 of 7
Borrower: FRANK RIORDAN                                                                                                  Loan:

                                                                   Paying the shortage: If your shortage is paid in full, your new
      New Escrow Payment Calculation
                                                                   monthly payment will be $646.38 (calculated by subtracting the
      Unadjusted Escrow Payment                      282.16
                                                                   Shortage Amount to the left and rounding, if applicable). Paying the
      Surplus Amount:                                  0.00
                                                                   shortage does not guarantee that your payment will remain the same, as
      Shortage Amount:                                32.10
                                                                   your tax or insurance bills may have changed. If you would like to pay
      Rounding Adjustment Amount:                      0.00
                                                                   the shortage now, please pay the entire amount of the shortage before
      Escrow Payment:                               $314.26
                                                                   the effective date of your new payment. To ensure that the funds are
                                                                   posted to your account correctly, please notify your asset manager that
                                                                   you are paying the shortage.

     NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
     premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
     the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
     payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
     Street, Eureka, Ca 95501 or 800-603-0836.

  * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
  updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
  or return in the self-addressed envelope.




                                                                                                                              Page 4
Case 1:17-bk-13478        Doc 49     Filed 09/09/21 Entered 09/09/21 10:51:14     Desc Main
                                     Document     Page 7 of 7



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 In Re:                                          Case No. 1:17-bk-13478

 Frank L. Riordan                                Chapter 13

 Debtor.                                         Judge Beth A. Buchanan

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on September 9, 2021 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by first class mail on September 9, 2021 addressed to:

          Frank L. Riordan, Debtor
          4336 Beech Street
          Cincinnati, OH 45212

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
